DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 3/30/2021 have been accepted. Claims 1, 2, 6, 7, 11, 12, 16, and 18-23 are still pending. Claims 1, 2, 6, 7, 11, 12, 16, 18, and 19 are amended. Claims 20-23 are new. Claims 4, 5, 9, 10, 14, and 15 have been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejections previously set forth in the Non-Final Office Action mailed 2/25/2021.
	
Allowable Subject Matter
Claim(s) 1, 2, 6, 7, 11, 12, 16, and 18-23 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “determining that the first subsystem has changed to a function different from the function of writing data to the blockchain, or that the second subsystem has changed to a function different from the function of reading data that has been stored in the blockchain for at least the predetermined period of time; and in response to determining that the first subsystem or the second subsystem has changed to a different function, performing the re-division of the N subsystems of the blockchain service system” The following is an examiner’s statement of reasons for allowance:
Aronovich et al. (US PGPub 2018/0217784, hereafter referred to as Aronovich) teaches determining an IO frequency of N subsystems and dividing a plurality of storage devices into subgroups that correspond to the N subsystems wherein the subsystems with higher IO frequency 
Hira et al. (US PGPub 2016/0306678, hereafter referred to as Hira) teaches wherein the devices assigned to a subgroup are only assigned to one subgroup. Hira does not teach the amended limitations to the independent claims.
Lewis et al. (US PGPub 2016/0231928, hereafter referred to as Lewis) teaches at reoccurring time periods reevaluate the IO frequencies of the subsystems and re-division resources based on the updated IO frequencies. Lewis does not teach the amended limitations to the independent claims.
Natarajan et al. (US PGPub 2020/0073758, hereafter referred to as Natarajan) teaches the use of blockchain functions in the system and having a subgroup of SSDs dedicated to the functions that write data in the blockchain and a subgroup of HDDs for other functions such as reading. Natarajan does not teach changing allocation of the storage resources when the blockchain subsystems change functions.
Matus (US PGPub 2019/0213046) teaches the subsystems of a blockchain changing function based on the availability of resources of that subsystem. Matus does not teach reallocating resources based on the subsystems of the blockchain changing functions. Neither alone nor in combination do the references teach the amended limitations to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
	
Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 2/25/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132